DETAILED ACTION
This Office Action is responsive to communications of application received on 7/27/2020. The disposition of the claims is as follows: claims 1-15 are pending in this application. Claims 1, 11 and 14 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/27/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 233 of figure 2d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0003845 A1 to Morishita.
As to claim 1, Morishita discloses a method for skew detection in a printing system (figures 4B and printing system as shown in figure 1) comprising:
printing a document from an original digital image (image forming unit 101 to print out printed matter; paragraph 0054);

detecting skew in the digital representation independently from the original digital image (skew detection of printed matter from scanned printed matter; paragraph 0079).
As to claim 2, Morishita further discloses whereby the scanning scans an area larger than the document, whereby the digital representation comprises a digital representation of the document and a digital representation of an area outside of the document (scanning area of line sensor 403 as shown in figure 4B is larger than width of printed matter 410 and reading of image shadow of printed matter; paragraph 0079).
As to claim 11, Morishita discloses a printing system (figure 1) comprising a printer (101); a scanner (102) and a controller, the controller comprising a processor (CPU 209 of figure 6), a data storage (memory 204 of figure 6) coupled to the processor and an instruction set to cooperate with the processor and the data storage to:
 	print an original digital image with the printer on a printing media to produce a document (image forming unit 101 to print out printed matter; paragraph 0054);
scan the document with the scanner to produce a digital representation (scan printed matter using an in-line inspection unit 102; paragraph 0054, 0075-0077); 
detect a misalignment of the printed document in the digital representation without taking the original digital Image into account (skew detection of printed matter from scanned printed matter; paragraph 0079).
claim 13, Morishita further discloses whereby the system comprises a media path, the media path configured to move the printing media from the printer to the scanner (paragraph 0075).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0003845 A1 to Morishita in view of U.S. Patent Publication No. 2009/0185228 A1 to Li et al.
As to claim 3, Morishita teaches the method as recited in the parent claim. Morishita does not expressly disclose whereby detecting skew in the digital representation independently from the original digital image comprises identifying corners of the digital representation of the document.
Li, in the same area of skew detection, teaches identifying corners of the digital representation of the document (504 of figure 5 and paragraphs 0053-0054).

As to claim 4, Li further discloses whereby detecting skew in the digital representation independently from the original digital image comprises rotating the digital representation of the document to include a rotated digital representation of the document in a modified digital representation (rotation of document to correct skew after data outside corners has been removed; paragraph 0009), whereby two adjacent corners of the document in the modified digital representation define a line aligned with a border of the modified digital representation (corners of the document define a line aligned with a border is a result after skew correction is performed by rotation).
As to claim 5, Li further discloses whereby detecting skew in the digital representation independently from the original digital image comprises cropping the digital representation of the document to include a cropped digital representation of the document in a modified digital representation (506-508 of figure 5), whereby corners of the document in the modified digital representation correspond to corners of the modified digital representation (corners of document after data outside of the borders has been removed; paragraph 0054).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0003845 A1 to Morishita in view of U.S. Patent Publication No. 2012/0087596 A1 to Kamat et al.
claim 6, Morishita teaches the method as recited in the parent claim. Morishita does not expressly disclose whereby detecting skew in the digital representation independently from the original digital Image comprises dividing the digital representation in sections.
Kamat, in the same area of skew detection, teaches dividing the digital representation in sections (figures 3-4 and paragraphs 0034-0035).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Morishita’s method by the teaching of Kamat because it would allow for sectional image processing in order to determine the degree of misalignment for each divided section.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0003845 A1 to Morishita in view of U.S. Patent Publication No. 2012/0081450 A1 to Nakano et al.
As to claim 9, Morishita teaches the method as recited in the parent claim. Morishita does not expressly disclose indicating excessive skew to a control entity.
Nakano, in the same area of image forming apparatus, teaches indicating excessive skew to a control entity (S14 of figure 5 and paragraph 0072).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Morishita’s method by the teaching of Nakano because it would inform the user in a case where the image skew is not within an acceptable range.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0003845 A1 to Morishita in view of U.S. Patent Publication No. 2010/0149569 A1 to Yoshida.
As to claim 10, Morishita teaches the method as recited in the parent claim. Morishita does not expressly disclose whereby the original digital image has a higher resolution than the digital representation.
Yoshida, in the same area of shew detection, teaches whereby the original digital image has a higher resolution than the digital representation (33/34 of figure 5 for converting digital image to lower resolution before performing skew detection; paragraphs 0091-0092).
	It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Morishita’s method by the teaching Yoshida because it would make the system run faster since less memory is required for image processing in skew determination.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0003845 A1 to Morishita in view of U.S. Patent Publication No. 2007/0002404 A1 to Mongeon.
As to claim 14, Morishita discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (204/209 of figure 6), the machine-readable storage medium comprising:
instructions to print a document representing an original digital image (print out printed matter; paragraph 0054);

instructions to detect a misalignment of the digital representation of the document in the digital representation (skew detection of printed matter from scanned printed matter; paragraph 0079).
Morishita does not expressly disclose detect a misalignment based on measuring characteristic distances in the digital representation.
Morishita teaches detect a misalignment based on shadow (paragraph 0079).
Mongeon, in the same area of skew detection, teaches detect a misalignment based on measuring characteristic distances in the digital representation (skew is determined based on measuring distances of L1-L4 to each edge of page; paragraphs 0026-0027 and figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Morishita’s method by the teaching Mongeon because it would allow for using the test page as taught by Mongeon in order to detect misalignment of image printing in the image forming apparatus.
Allowable Subject Matter
Claims 7-8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675